


110 HR 67 : Veterans Outreach Improvement Act of

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 67
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 24, 2007
			Received; read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		AN ACT
		To amend title 38, United States Code, to
		  improve the outreach activities of the Department of Veterans Affairs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Outreach Improvement Act of
			 2007.
		2.Improvement of
			 outreach activities within Department of Veterans Affairs
			(a)In
			 generalChapter 5 of title 38, United
			 States Code, is amended by adding at the end the following new
			 subchapter:
				
					IVOutreach
				Activities
						561.Outreach
				activities: coordination of activities within the Department
							(a)Coordination
				proceduresThe Secretary shall establish and maintain procedures
				for ensuring the effective coordination of the outreach activities of the
				Department between and among the following:
								(1)The Office of the
				Secretary.
								(2)The Office of
				Public Affairs.
								(3)The Veterans Health
				Administration.
								(4)The Veterans
				Benefits Administration.
								(5)The National
				Cemetery Administration.
								(b)Annual review of
				proceduresThe Secretary shall—
								(1)annually review
				the procedures in effect under subsection (a) for the purpose of ensuring that
				those procedures meet the requirements of that subsection; and
								(2)make such
				modifications to those procedures as the Secretary considers appropriate in
				light of such review in order to better achieve that purpose.
								562.Outreach
				activities: cooperative activities with States; grants to States for
				improvement of outreach
							(a)PurposeIt
				is the purpose of this section to provide for assistance by the Secretary to
				State and county veterans agencies to carry out programs in locations within
				the respective jurisdictions of such agencies that offer a high probability of
				improving outreach and assistance to veterans, and to the spouses, children,
				and parents of veterans, to ensure that such individuals are fully informed
				about, and assisted in applying for, any veterans’ and veterans-related
				benefits and programs (including State veterans’ programs) for which they may
				be eligible.
							(b)Priority for
				areas with high concentration of eligible individualsIn providing assistance under this section,
				the Secretary shall give priority to State and county veteran agencies in
				locations—
								(1)that have
				relatively large concentrations of populations of veterans and other
				individuals referred to in subsection (a); or
								(2)that are experiencing growth in the
				population of veterans and other individuals referred to in subsection
				(a).
								(c)Contracts for
				outreach servicesThe Secretary may enter into a contract with a
				State or county veterans agency in order to carry out, coordinate, improve, or
				otherwise enhance outreach by the Department and the State or county (including
				outreach with respect to a State or county veterans program). As a condition of
				entering into any such contract, the Secretary shall require the agency to
				submit annually to the Secretary a three-year plan for the use of any funds
				provided to the agency pursuant to the contract and to meet the annual outcome
				measures developed by the Secretary under subsection (d)(4).
							(d)Grants(1)The Secretary may make a grant to a State
				or county veterans agency to be used to carry out, coordinate, improve, or
				otherwise enhance—
									(A)outreach activities, including
				activities carried out pursuant to a contract entered into under subsection
				(c); and
									(B)activities to assist in the
				development and submittal of claims for veterans and veterans-related benefits,
				including activities carried out pursuant to a contract entered into under
				subsection (c).
									(2)A State veterans agency that receives
				a grant under this subsection may award all or a portion of the grant to county
				veterans agencies within the State to provide outreach services for veterans,
				on the basis of the number of veterans residing in the jurisdiction of each
				county.
								(3)To be eligible for a grant under this
				subsection, a State or county veterans agency shall submit to the Secretary an
				application containing such information and assurances as the Secretary may
				require. The Secretary shall require a State or county veterans agency to
				include, as part of the agency’s application—
									(A)a three-year plan for the use of the
				grant; and
									(B)a description of the programs through
				which the agency will meet the annual outcome measures developed by the
				Secretary under paragraph (4).
									(4)(A)The Secretary shall
				develop and provide to the recipient of a grant under this subsection written
				guidance on annual outcome measures, Department policies, and procedures for
				applying for grants under this section.
									(B)The Secretary shall annually review
				the performance of each State or county veterans agency that receives a grant
				under this section.
									(C)In the case of a State or county
				veterans agency that is a recipient of a grant under this subsection that does
				not meet the annual outcome measures developed by the Secretary, the Secretary
				shall require the agency to submit a remediation plan under which the agency
				shall describe how and when it plans to meet such outcome measures. The
				Secretary must approve such plan before the Secretary may make a subsequent
				grant to that agency under this subsection.
									(5)No portion of any grant awarded under
				this subsection may be used for the purposes of administering the grant funds
				or to subsidize the salaries of State or county veterans service officers or
				other employees of a State or county veterans agency that receives a grant
				under this subsection.
								(6)Federal funds provided to a State or
				county veterans agency under this subsection may not be used to provide more
				than 50 percent of the total cost of the State or county government activities
				described in paragraph (1) and shall be used to expand existing outreach
				programs and services and not to supplant State and local funding that is
				otherwise available.
								(7)In awarding grants under this
				subsection, the Secretary shall give priority to State and county veterans
				agencies that serve the largest populations of veterans.
								(8)(A)In a case in which a
				county government does not have a county veterans agency, the county government
				may be awarded a grant under this subsection to establish such an
				agency.
									(B)In a case in which a county
				government does not have a county veterans agency and does not seek to
				establish such an agency through the use of a grant under this subsection, the
				State veterans agency for the State in which the county is located may use a
				grant under this section to provide outreach services for that county.
									(C)In the case of a State in which no
				State or county veterans agency seeks to receive a grant under this subsection,
				the funds that would otherwise be allocated for that State shall be reallocated
				to those States in which county veterans agencies exist and have sought grants
				under this subsection.
									(9)A grant under this subsection may be
				used to provide education and training, including on-the-job training, for
				State, county, and local government employees who provide (or when trained will
				provide) veterans outreach services in order for those employees to obtain
				accreditation in accordance with procedures approved by the Secretary and, for
				employees so accredited, for purposes of continuing education.
								(e)DefinitionsFor
				the purposes of this section:
								(1)The term State veterans
				agency means the element of the government of a State that has
				responsibility for programs and activities of that State government relating to
				veterans benefits.
								(2)The term county veterans
				agency means the element of the government of a county or municipality
				that has responsibility for programs and activities of that county or municipal
				government relating to veterans benefits.
								563.Outreach
				activities: funding
							(a)Separate
				accountAmounts for the outreach activities of the Department
				under this subchapter shall be budgeted and appropriated through a separate
				appropriation account.
							(b)Separate
				statement of amountIn the budget justification materials
				submitted to Congress in support of the Department budget for any fiscal year
				(as submitted with the budget of the President under
				section
				1105(a) of title 31), the Secretary shall include a separate
				statement of the amount requested to be appropriated for that fiscal year for
				the account specified in subsection (a).
							564.Definition of
				outreachFor purposes of this
				subchapter, the term outreach means the act or process of taking
				steps in a systematic manner to provide information, services, and benefits
				counseling to veterans, and the survivors of veterans, who may be eligible to
				receive benefits under the laws administered by the Secretary to ensure that
				those individuals are fully informed about, and assisted in applying for, any
				benefits and programs under such laws for which they may be eligible.
						565.Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary for each of fiscal years 2008,
				2009, and 2010, $25,000,000 to carry out this subchapter, including making
				grants under section 562(d) of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new items:
				
					
						Subchapter IV—Outreach Activities
						561. Outreach activities: coordination of activities within the
				Department.
						562. Outreach activities: cooperative activities with States;
				grants to States for improvement of outreach.
						563. Outreach activities: funding.
						564. Definition of outreach.
						565. Authorization of
				appropriations.
					
					.
			(c)Deadline for
			 implementationThe Secretary of Veterans Affairs shall implement
			 the outreach activities required under subchapter IV of
			 chapter
			 5 of title 38, United States Code, as added by subsection (a),
			 by not later than 120 days after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives May 23, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
